DETAILED ACTION
Claims 1-9 are pending.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:

(Claim 1) - "determining a correlation between measurement values measured by two sensors; and determining, in a case that the correlation is lower than a predetermined reference, a causal relationship between the two sensors by estimating one of the measurement values which is a cause from the other of the measurement values which is a result”;

(Claim 7) - "to determine, in a case that the correlation is lower than a predetermined reference, a causal relationship between the two sensors by estimating one of the measurement values which is a cause from the other of the measurement value which is a result;  5PRELIMINARY AMENDMENTAttorney Docket No.: Q250685 Appln. No.: National Stage Entry of PCT/JP2017/016729 the third processor is configured to execute the third instructions to detect an anomaly from the measurement values; and the fourth processor is configured to execute the fourth instructions to identify a sensor which is a cause of the anomaly based on the causal relationship including a sensor from which the anomaly is detected”;

(Claim 8) - "determining, in a case that the correlation is lower than a predetermined reference, a causal relationship between the two sensors by estimating one of the measurement values which is a cause from the other of the measurement values which is a result”;

(Claim 9) - "determining, in a case that the correlation is lower than a predetermined reference, a causal relationship between the two sensors by estimating one of the measurement values which is a cause from the other of the measurement values which is a result”.

It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119